         Case 1:20-cv-03010-APM Document 146 Filed 06/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 United States of America, et al.,

                                Plaintiffs,           Case No. l:20-cv-03010-APM

 V.                                                   HON. AMIT P. MEHTA

 Google LLC,

                                Defendant.




                                              ORDER

       Upon consideration of Plaintiffs' Motion for Leave to File Supplemental Materials Under

Seal, it is hereby ORDERED that Plaintiffs' Motion is GRANTED. The sensitive information

contained in the personnel files warrants under seal treatment, and that personal interest in

privacy outweighs the public's right of access in resolving the present discovery dispute.

                                                                           2021.06.11
Dated: ----�, 2021                                                         16:26:19 -04'00'
                                                      Hon. Amit Mehta
                                                      UNITED STATES DISTRICT JUDGE
